Exhibit 99.1 Press release WiLAN Subsidiary Enters into License Agreement with Kollmorgen Corporation and Fortive Corporation OTTAWA, Canada – October 4, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s subsidiary, Automation Middleware Solutions, Inc., has entered into a patent license agreement with Kollmorgen Corporation and Fortive Corporation. The patent portfolio covers automation technology used in various industrial facilities, such as manufacturing plants and refineries. The consideration to be paid to WiLAN and all other terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
